ORDER GRANTING PETITION FOR REHEARING AND WITHDRAWING MEMORANDUM
The appellee’s motion for leave to file a late petition for rehearing is GRANTED. The petition for rehearing received March 8, 2002, shall be deemed filed.
Judges Rymer and Pogue vote to grant the petition for rehearing, and Judge Rawlinson votes to deny. The petition for rehearing is GRANTED.
*599The memorandum filed December 11, 2001, is withdrawn.
MEMORANDUM ***
In these consolidated appeals, Czarina, L.L.C. challenges the district court’s order in No. 99-57012 vacating Czarina’s writ of execution against Seguros La Territorial (now Kemper de Mexico, Compañía de Seguros, S.A., which we refer to as “La Territorial”), and an order in No. 99-57013, granting La Territorial’s motion to dismiss Czarina’s complaint seeking the same assets that were sought in its application for issuance of the writ of execution on third-party ADA VIS, La Territorial’s California broker. Both actions arise out of Czarina’s efforts to collect a judgment obtained by its predecessor in interest, Halvanon Insurance Company, against La Territorial. The district court in No. 99-57012 ruled that the application was time-barred, and the court in No. 99-57013 dismissed the complaint on the ground of res judicata. We agree that Czarina failed to show that service of process was unavailable during the ten-year limitations period imposed by Cal.Civ.Proc.Code § 337.5. Accordingly, there is no basis for applying the tolling provisions of CaLCiv. Proc.Code § 351.
It is undisputed that La Territorial is a Mexican corporation. The Ijiter-American Convention on Letters Rogatory, 28 U.S.C. § 1781, became effective in the United States in 1988. Mexico and the United States are signatories. La Territorial was amenable to service under the Convention protocol, but there is no indication that Czarina tried to accomplish substituted service pursuant to the Convention. Having offered no explanation or evidence for fading to do so, there is no basis for tolling the ten-year statute of limitations because service was available during the statutory period. For this reason, Czarina’s actions are barred.
Given this disposition, we have no need to reach other issues raised by either party-
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the court of this circuit except as may be provided by Ninth Circuit Rule 36-3.